Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 16, 2020

The Court of Appeals hereby passes the following order:

A20A0858. THE STATE v. ANTHONY JAQUEZ BUTLER.

      In this criminal action, the trial court entered an order on July 12, 2019,
granting “in its entirety” the defendant’s motion to suppress statements he made
during a custodial interview and a firearm recovered as a result of the interview. On
July 17, 2019, the State filed a notice of appeal from that order, and the ensuing
appeal was docketed in this Court as Case No. A20A0284. We granted the State’s
motion to withdraw that appeal in October 2019. See State v. Butler, No. A20A0284
(Oct. 15, 2019).
      Three days later, back in the trial court, the State filed a motion styled as a
“Motion to Supplement the Record Pursuant to OCGA § 5-6-41 (f),” in which it
sought clarification from the trial court as to whether the court’s July 12 order
operated to suppress all statements made during the defendant’s custodial interview.
During a November 7, 2019 hearing on the State’s motion, the trial court stated, “to
the extent it needs any explanation, [the court’s] ruling is . . . that the custodial
statements, plural now, are suppressed.” The court also orally denied the motion to
supplement. Later that day, the State filed a notice of appeal under OCGA § 5-7-1 (a)
(4), seeking to appeal “the November 7, 2019 Order Granting Defendant’s Motion to
Suppress.” That appeal has been docketed as the instant case, No. A20A0858. On
November 14, 2019, the trial court entered a written order denying the State’s motion
to supplement. We lack jurisdiction over this appeal.
      The State’s right to appeal in criminal cases is limited by statute. See OCGA
§§ 5-7-1; 5-7-2; State v. Outen, 289 Ga. 579, 580 (714 SE2d 581) (2011); Ritter v.
State, 269 Ga. 884, 885 (2) (506 SE2d 857) (1998). “If the State attempts an appeal
outside the ambit of OCGA § 5-7-1 (a), the appellate courts do not have jurisdiction
to entertain it.” Outen, 289 Ga. at 580 (punctuation omitted). A notice of appeal
must be filed within 30 days of entry of the trial court order sought to be appealed.
OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction on this Court. See Rowland v. State, 264 Ga. 872,
872 (1) (452 SE2d 756) (1995).
      To the extent that the State seeks appellate review of the denial of its motion
to suppress, this appeal is untimely. Contrary to the State’s suggestion in its notice
of appeal, the trial court did not enter an order granting the defendant’s motion to
suppress on November 7, 2019. That order rather was entered on July 12, 2019. The
State untimely filed its current notice of appeal 118 days after entry of that order.
And to the extent that the trial court’s assertion regarding suppression of the
defendant’s “plural” statements during the November 7 motion hearing may be
construed as a new oral suppression ruling, it is not appealable absent a written order
memorializing it.1 See Tolbert v. Toole, 296 Ga. 357, 360-361 (2) (767 SE2d 24)
(2014) (oral rulings are neither final nor appealable until reduced to writing, signed
by the judge, and filed with the clerk). Finally, to the extent that the State seeks
review of the denial of its motion to supplement, any such appeal is outside the ambit
of OCGA § 5-7-1 (a).       Thus, the November 14 order denying its motion to
supplement is not appealable by the State.



      1
        The subsequent November 14 order did not alter the trial court’s July 2019
ruling on the defendant’s motion to suppress, but rather noted that the facts on which
it based its prior ruling “were fully addressed in the Court’s July 12, 2019 Order.”
     For each of the above reasons, we lack jurisdiction over this appeal, which is
hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               01/16/2020
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.